Citation Nr: 1009254	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1958 to February 1961.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2008 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).   

Although the RO implicitly reopened the Veteran's claim by 
deciding the issue on its merits in a January 2008 rating 
decision, the question of whether new and material evidence 
has been received to reopen the claim must be addressed in 
the first instance by the Board because that issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383. The Board has characterized the claim 
accordingly.


FINDINGS OF FACT

1. An unappealed May 1961 rating decision denied service 
connection for a back disability on the basis that a chronic 
back disability was not found on examination; subsequent 
unappealed rating decisions, most recently in May 1999, 
continued the denial on the basis that the Veteran's back 
disability was not shown to be related to his active service.

2. Evidence received since the May 1999 rating decision 
includes a December 2006 medical opinion that relates the 
Veteran's low back disability to an injury in service; 
relates to the unestablished fact necessary to substantiate 
the claim of service connection for a low back disability; 
and raises a reasonable probability of substantiating the 
claim.
   
3. A chronic low back disability was not manifested in 
service; arthritis of the back was not manifested in the 
Veteran's first postservice year; and the preponderance of 
the evidence is against a finding that the Veteran's current 
low back disability is related to an event, injury, or 
disease in service.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of service connection for a low back disability may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2. Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  The appellant was advised of VA's 
duties to notify and assist in the development of the claim 
prior to its initial adjudication.  A March 2007 letter 
provided notice in accordance with Kent, and also explained 
the evidence VA was responsible for providing and the 
evidence he was responsible for providing.  This letter also 
informed the appellant of disability rating and effective 
date criteria.  The Veteran has had ample opportunity to 
respond/supplement the record, and has not alleged that 
notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The RO 
arranged for a VA medical examination in December 2007.  The 
examination is adequate as it considered the evidence of 
record, reported history, was based on an examination of the 
Veteran, noted all physical findings necessary for a proper 
determination in the matter, and explained the rationale for 
the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (finding that VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not 
identified any evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B. Factual Background

An unappealed May 1961 rating decision initially denied 
service connection for a back disability essentially on the 
basis that such disability was not shown,.  Subsequent 
unappealed rating decisions, most recently in May 1999, 
continued the denial of service connection for a low back 
disability finding that the Veteran's back disability was not 
shown to be related to his service. 

Evidence of record at the time of the May 1999 rating 
decision included:

*	A report of February 1958 entrance examination noting a 
normal clinical evaluation of the spine

*	An October 17, 1959 STR noting that the Veteran 
complained of lower back pains with no clear history of 
injury.  Four days later he returned with continued high 
lumbar pain and moderate paravertebral muscle spasm.  
Scoliosis to the left was noted with some limitation of 
extension.  The impression was muscle strain; treatment 
included heat, codeine, and aspirin.  Five days later he 
returned with continued pain at L2-L3.  An X-ray of the 
lumbar spine was ordered.  The impression was back 
sprain, and he was put on light duty with no lifting.  
Four days later he had continued marked pain and he 
walked bent over.  It was noted that an x-ray report was 
unavailable. He was continued on light duty.  On 
November 1, 1959 he returned with complaints of back 
pain; he walked slowly and bent over.  It was again 
noted that X-ray films were unavailable.  Examination of 
the back was negative except for scoliosis to the left 
and mild paravertebral tenderness.  Three days later he 
reported to an Aid Station with continued back pain in 
the left paravertebral area that had changed little.  It 
was noted that he was unable to participate in infantry 
activities due to his condition.  Codeine sulfate was 
prescribed.  On November 14, 1959 his back was noted to  
be improving; continued use of heat was recommended. 

*	A November 5, 1959 clinical record notes that the 
Veteran was hospitalized after he went to sick call 6 
times since lifting heavy objects two weeks prior.  It 
was noted that the Veteran had no previous back injury.  
On examination, muscular spasm in the left paravertebral 
area (L1-L2) and left and right of L4 was noted.  X-ray 
of the lumbar spine revealed "spina bifida S1."  The 
diagnosis was muscular strain of the back.  By November 
9, there was much improvement and the Veteran was 
discharged and put on light duty.    

*	A November 1959 STR noting that the Veteran lifted heavy 
objects two weeks prior at Heilbronn, Germany and 
suffered a muscular strain of the back.  He was placed 
on 4 days temporary restricted duty. 

*	A report of May 1960 service separation examination 
noting a normal clinical evaluation of the spine

*	A report of April 1961 VA examination noting that the 
Veteran complained of low back pains and slept with a 
board under his mattress.  On musculoskeletal 
examination the lumbar spine was straight with normal 
curves, no tilt, and no muscle spasm.  Squatting was 
normal.  Forward bending was achieved to fingers three 
inches off the floor.  The examiner concluded that a 
back disability was not found.   

*	A March 1996 Presbyterian Hospital CT scan of the lumbar 
spine was interpreted as showing possible mild central 
protrusion at L5-S1, mildly bulging disc at L4-5, and a 
degenerative spur along the anterosuperior margin of L4. 

*	A July 1996 VA medical certificate showing that the 
Veteran complained of severe back pain, self-described 
as a back problem that he sustained in the Army.  An X-
ray of the lumbar spine was within normal limits.  

*	An April 1999 statement by the Veteran relating that in 
1961 he was treated for back trouble by Dr. C. and had 
since been treated in the 70's and 80's by Dr. T. T. 

*	Various medical bills from 1992 to 1998 (that do not 
identify the disability treated)

Potentially pertinent evidence received since the May 1999 
rating decision includes: 
*	Duplicate copies of March 1996 CT scan report and 
medical bills from 1992 to 1998

*	An August 1996 VA outpatient treatment record that notes 
that the Veteran underwent an MRI in August 1996, the 
report of which could not be found.  His low back pain 
remained the same, but he additionally reported cervical 
spine pathology related complaints.  The August 1996 MRI 
of the lumbar spine was found and interpreted as showing 
minimal degenerative disc changes at L5-S1 with no 
evidence of disc herniation.  

*	August 1996 to January 1999 VA outpatient treatment 
records noting that  the Veteran was followed for 
degenerative joint disease with an occasional mild low 
backache

*	A September 1996 VA outpatient treatment record noting 
that the Veteran had no change in low back pain 

*	A November 1996 VA outpatient treatment record noting 
that the Veteran was issued a TENS unit for treatment; 
he indicated that he injured his back more than 20 years 
ago.  

*	A December 2006 private treatment record from J. M., 
D.O. noting that the Veteran presented to the clinic 
with low back pain.  J. M. noted that, "As a part of 
the visit I reviewed the service record for [the 
Veteran]."  It was noted that the Veteran's discomfort 
was most prominent in the lower lumbar spine in the form 
of constant pain without radiation.  The Veteran stated 
the current episode of pain began 37 years ago when 
lifting pontoon bridge equipment.  On low back 
examination he had an antalgic gait.  On palpation he 
had bilateral lumbar paraspinous muscle pain with 
bilateral posterior superior iliac spine tenderness.  
The assessment was low back pain with severe limitation 
in backward bending and associated pain and difficulty 
ambulating.  J.M. stated that, "It is as likely as not 
that the Veteran's chronic low back pain is related to 
his injury in 1959 while serving in the U.S. Army in 
Germany."  He noted that it was likely that the Veteran 
sustained a serious injury at that time that went 
undiagnosed and was still lacking in definitive 
diagnosis.  He stated that he would seek to obtain VA 
medical records and would refrain from initiating 
diagnostic studies, medications, or specialty referrals 
until he had pertinent VA records. 

*	A report of December 2007 VA examination noting that the 
examiner reviewed the STRs.  The Veteran reported low 
back pain for the past 12 years, characterized as a 
constant throb and ache with no radiation.  On 
examination the lumbar spine showed normal curvature, 
was nontender on palpation, and exhibited no 
deformities. Flexion and extension were limited by pain.  
His gait was altered favoring his low back and he used a 
cane to ambulate.  The diagnosis was "lumbosacral 
sprain diagnosed in the military, currently with low 
back [sic] with normal X-rays today."  The examiner 
summarized that, "[the Veteran's] current low back 
condition is less likely than not related to low back 
condition in the military."  He noted that it had been 
48 years since a single incident in the military and 
that the Veteran just started having chronic low back 
pains 12 years ago.  

*	Duplicate copy of December 2006 consultation of J. M., 
D.O.

*	July 2008 letter from J. M., D.O. noting that when he 
stated that he "reviewed [the Veteran's] service 
record" on December 2006 consultation, he reviewed the 
Veteran's "service medical record and his VA medical 
record."  He noted that not only did he review the 
Veteran's service medical records in December 2006, but 
that he re-reviewed them in July 2008.  He summarized 
that his opinion was the same as it had been in December 
2006, that the Veteran's current low back pain was 
directly related to his military injury in 1959. 

*	February 2008 to July 2008 VA outpatient treatment 
records noting that the Veteran was followed for chronic 
back pain



C. Legal Criteria 

As noted above, the Veteran's claim of service connection for 
a back disability was denied initially in May 1961.  He did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105.  Subsequent unappealed rating decisions, most 
recently in May 1999, continued the denial.  The May 1999 
rating decision is the most recent final decision in the 
matter of service connection for a back disability.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence 
that is merely cumulative of other evidence in the record is 
not new and material even if it was not been previously 
associated with the record/considered.  Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000).

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (to include arthritis) may be 
service-connected on a presumptive basis if manifested to a 
compensable degree in a specified period of time postservice 
(1 year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

D. Analysis

New and Material Evidence to Reopen

The May 1999 rating decision that continued the denial of the 
Veteran's claim of service connection for a back disability 
was based on findings that his claimed back disability was 
not shown to be related to his active service.  Consequently, 
for evidence to be found new and material, it must be 
evidence not of record in May 1999 that addresses such 
finding.  The evidence received since May 1999 includes the 
December and July 2006 opinions of J.M., D.O. that relate 
current low back disability to his 1959 injury in service.  
This evidence was not previously of record, and is new; it 
relates the unestablished fact necessary to substantiate the 
Veteran's claim of service connection a low back disability; 
and taken at face value (as required for purposes of 
reopening) it raises a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material, and the claim of service connection for a low back 
disability may (and must) be reopened.

De Novo Review

At the outset, the Board finds that the appellant is not 
prejudiced by the Board's proceeding with de novo review of 
this claim without returning it to the RO for their initial 
de novo consideration upon the Board's reopening of the claim 
because the RO has already adjudicated the matter de novo 
before certifying the appeal for Board review.

The evidence of record demonstrates that the Veteran has a 
chronic low back disability.  Diagnostic studies (X-rays and 
MRIs since August 1996) have shown degenerative changes and 
STRs document the Veteran's back injury in service.  However, 
the low back injury in service apparently resolved, as no 
back complaints or pathology were noted on service separation 
examination and no back disability was found on initial VA 
examination in April 1961.  Furthermore, there is no evidence 
that arthritis was manifested in the first postservice year.  
Consequently, service connection for a low back disability on 
the basis that such became manifest in service and persisted 
or on a presumptive basis (for arthritis of the low back as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  
Accordingly, what is needed to establish service connection 
for the Veteran's low back disability is that there must be 
competent (medical) evidence that relates his current low 
back disability to the injury in service.  

There is conflicting medical evidence as to whether the 
Veteran's current low back disability is indeed related to 
his injury/complaints in service.  When evaluating this 
evidence, the Board must analyze its credibility and 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In December 2006 J. M., D.O. opined that the Veteran's 
chronic low back pain was related to his 1959 injury in 
service.  He noted that it was likely that the Veteran 
sustained a serious injury at that time that went 
undiagnosed.  He did not explain the rationale for his 
opinion; instead he merely stated a conclusion.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held, "A 
mere conclusion by a medical doctor is insufficient to allow 
the Board to make an informed decision as to what weight to 
assign to the doctor's opinion."  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Therefore, while J. M. is a medical 
professional, and is competent to provide an opinion in the 
matter of a nexus between the Veteran's current back 
disability and an injury in service, his opinion is lacking 
in probative value. 

In contrast, the opinion of the December 2007 VA examiner, 
that the Veteran's current low back disability was less 
likely than not related to his low back condition in the 
military, is accompanied by an explanation of rationale and 
extensive review and summary of the Veteran's STRs.  For 
supporting rationale, he cited to the fact that more than 40 
years had passed since the Veteran's single incident back 
injury in service and that the Veteran stated that he only 
started having low back pain 12 years prior.  Notably, Dr. 
J.M.'s opinion to the contrary does not account for the 
lengthy intervening period when no low back complaints were 
reported.  The December 2007 VA examiner is also a medical 
professional, and competent to offer an opinion in the 
matter, which is probative evidence in the matter. Because 
the VA examiner's opinion is accompanied by an explanation of 
rationale which is not addressed by the opinion(s) to the 
contrary, the Board places greater probative weight on such 
opinion, and finds it to be the persuasive evidence in this 
matter.  

The Board notes the Veteran's lay statements to the effect 
that he began receiving continuous medical treatment for his 
back in 1961 and that records of such treatment are 
unavailable as the providers either died or retired.  To the 
extent that the Veteran may seek to establish by lay accounts 
of continuity that a chronic low back disability became 
manifest in service and persisted, his account is deemed not 
credible, self-serving, and compensation driven.  In that 
regard it is once again noteworthy that his service 
separation examination found a normal spine, and that on 
April 1961 VA examination (specifically to evaluate the 
Veteran's complaints pertaining to his back) a back 
disability was not found.  Significantly, on December 2007 VA 
examination the Veteran stated that his low back pain began 
12 years prior (in 1995).  This history is consistent the 
medical evidence of record which shows the first clinical 
notation of a low back disability in 1996, more than 35 years 
after service.  

A lengthy time interval between service and the first 
postservice clinical notation of complaints or symptoms 
associated with a disability for which service connection is 
sought is, of itself, a factor for consideration against a 
finding that such disability is related to service.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a 
claim alleging that a disability was aggravated by service). 

The Veteran is competent to provide lay evidence as to his 
observation of low back symptoms.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, he is not competent to 
establish by his own statements/testimony that his current 
low back disability is related to a remote (1959) injury in 
service.  That is a complex medical question, and he is a 
layperson, lacking the requisite expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007). 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, the benefit of the doubt doctrine (38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102) does not apply.  The claim must 
be denied.





ORDER

The claim of service connection for a low back disability is 
reopened; service connection for a low back disability is 
denied on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


